Title: From George Washington to Major General Stirling, 1 September 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          Sir,
          Hd Qrs [West Point] Sept. 1st 1779
        
        Genl Greene has represented to me the bad state of the road leading from new Windsor to Easton and the delays occasioned in consequence of it—to the transportation of our provisions—The number of men necessary to be employed immediately in this service is 100; one half to begin at Sussex court house, & repair to Easton—the other from New Windsor to the former place—As we obtain our supplies by this upper route, and a delay in their coming on may be attended

with disagreeable consequences, I am to request you will impress the commanding Officer of each party, with the absolute necessity, of doing the business in the most effectual manner. yrs Dr [Sir]
        
          G. W——n
        
        
          P.s. on a supposition that the Delaware battalion was still at Middle Brook I had given orders to Col. Hall who commands it to go on this duty, but as I find he had left that place, I thought proper to give the above orders—Yet should Col. Hall have gone on the business he may proceed, and it will be unnecessary for you to send the party.
        
      